Title: To Benjamin Franklin from [Benjamin Vaughan], 5 March 1778
From: Vaughan, Benjamin
To: Franklin, Benjamin


My dear sir,
March 5th: 1778
I beg to recommend the bearer to your best patronage, friendship, and advice. I shall say nothing more of him, than that to warm benevolence and good parts, there have been joined a virtuous education and public principles. In these times and upon the plan on which he goes, his success is fundamentally important to his family. Particulars he will explain; for they are not proper for paper, and he can very well answer for himself. Upon one important measure, he is directed to ask your opinion: and a yes or no will decide him in silence, without reasons and explanation. Thus much for private matters, which I always trouble you with, as well as others, with reluctance. Now to the public.
There is a great variety of opinions concerning America. It would take a volume to explain them; as it would be necessary to state the grounds upon which they go, and the objects to which they point. To foreigners they must be totally unintelligible; as they cannot possibly combine the different managements which such a government as ours requires, to effect any good. Several opinions are founded upon supposed intelligence from you and your friends. Those whom I converse with, having no such lights, continue exactly their old plan of conduct; wishing an end to the war at all events, and a free and equal union if possible afterwards; foreseeing the utmost pitch of wealth freedom and happiness to be attainable upon such a system, and nothing but war, confusion, poverty and ruin upon any other.
You have too much penetration, and these ideas were formerly too much your own, for you to require at present much explanation of them. It is therefore sufficient to assure you of the sincerity of those that propose them, and their unalterable determination to pursue them, with every degree of liberality and confidence. The distractions which to a common eye appear so formidable, may lay the foundation of what, however just and right, would otherwise be unattainable. I write this, for obvious reasons, in perfect confidence.
In the debate of yesterday Lord Shelburne was for returning to as much of the old connection as would be attainable. He thought any allusions to the doctrine of independence from the court like the robber firing the house to cover his escape and hide his theft. That the connection ought to be tried. He contrasted the advantages to America of a free union, and the disadvantages of an uti possidetis. Made light of a commercial alliance upon general principles. As to the present state of things, he thought the Spanish statesman’s advice a proper address for the city “For your majesty’s comfort, you have but two enemies upon earth; one the whole world, the other your own ministers.”
There was some question out of doors about the phrase of “one purse”, by which I do not find any thing more was meaned, than the original idea of bringing in America as much or more as a check upon our extravagance, than as contributor; or at least, so far as the last goes, in an honest and fair proportion, such as shall suit the circumstances of both, and contribute to the real union by having more locks than one to a chest that of late has had none.
The Duke of Grafton was thoroughly convinced of a commercial treaty. Lord Weymouth said he knew no commercial treaty. Lord Radnor wished the American war ended on any terms. Duke of Richmond took a manly line, and attacked your old friend Lord Hillsborough; who usually blundered against himself, but now against his friends. Lord Suffolk had his usual pomp and hardness; looked for efficacy from his bills, yet supposed you ab origine inclined to independence; said that many would be detached, and the force be rendered efficacious; that he kept all his principles and yielded only to the necessity of prudence, which made early concession with misfortune and disappointment better than later concessions upon complete victory; upon victory terms were always intended. Lord Temple reprobated the concessions; and equally so the mad foolish minister who could neither keep peace, make war, nor negotiate peace again. He wanted treaty without parliament, and preliminaries settled before concession. Yours ever most affectionately devotedly and respectfully.
